NUMBER 13-22-00187-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


EID SHENOUDA,                                                                Appellant,

                                            v.

NORNA SAFWAT TAWFIK FARAG,                                                    Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                          MEMORANDUM OPINION
               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Longoria

      Appellant Eid Shenouda filed a notice of appeal in this cause on April 25, 2022.

The clerk’s record was filed on June 1, 2022, and the reporter’s record was filed on July

29, 2022. On July 29, 2022, the Clerk of the Court advised appellant that the briefing time

schedule had begun. Thus, appellant’s brief was due on August 29, 2022. On August 31,

2022, and again on October 26, 2022, the Clerk notified appellant that the brief had not
been timely filed and that the appeal would be dismissed for want of prosecution unless

appellant reasonably explained the failure to timely file a brief and the appellee would not

be significantly injured by a late filing. See TEX. R. APP. P. 38.8(a), 42.3(b), (c). Each of

the Clerk’s notices required appellant to provide a response to the Court within ten days.

However, appellant has not responded to either notice or filed the brief in this matter.

Now, appellee Norna Safwat Tawfik Farag has filed a motion to dismiss this appeal based

on appellant’s failure to prosecute the appeal.

       The Court, having examined and fully considered the foregoing sequence of

events and appellee’s motion to dismiss the appeal, is of the opinion that appellee’s

motion to dismiss should be granted. Accordingly, we grant the motion to dismiss and we

dismiss the appeal for want of prosecution and because appellant failed to comply with

the requirements of the appellate rules and directives from the Clerk. See id. R. 38.8(a)(1),

42.3(b), (c).


                                                                NORA L. LONGORIA
                                                                Justice

Delivered and filed on the
17th day of November, 2022.




                                             2